                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00550-KLM

COLBY CHESTNUT,

       Plaintiff,

v.

GINA SAMOUEL,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Non-party Myles Nardi’s (“Nardi”) Motion to

Permit Joinder of Myles Nardi as a New Party [#34]1 (the “Motion”).2 At the time of the

filing of the Motion, Plaintiff Colby Chestnut (“Chestnut”) indicated he was taking no position

at that time, and he did not subsequently file a response to the Motion. Defendant Gina

Samouel (“Samouel”) filed a Response [#36] indicating that she is unopposed to the

Motion.

          Mr. Nardi seeks to join this action as a plaintiff pursuant to the permissive joinder

standard of Fed. R. Civ. P. 20(a)(1). Motion [#34] at 1. Fed. R. Civ. P. 20(a)(1) provides:



       1
         “[#34]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order.
       2
        This case has been referred to the undersigned for all purposes pursuant to
D.C.COLO.LCivR 40.1(c) and 28 U.S.C. § 636(c), on consent of the parties. See [#21, #27, #28,
#29].

                                               -1-
        Persons may join in one action as plaintiffs if:
        (A) they assert any right to relief jointly, severally, or in the alternative with
        respect to or arising out of the same transaction, occurrence, or series of
        transactions or occurrences; and
        (B) any question of law or fact common to all plaintiffs will arise in the action.

If permitted to join, Mr. Nardi will assert two claims for relief: (1) a negligence claim against

Defendant Samouel, and (2) a claim for negligence against Plaintiff Chestnut, including a

vicarious liability claim against Plaintiff Chestnut’s employer DP Power Inc., d/b/a DP Power

& Lighting, who is not currently a party but who will be served if Mr. Nardi’s complaint is

accepted for filing. See Nardi Compl. [#34-1].

        The Court first finds that the requirements of Fed. R. Civ. P. 20(a)(1)(A) are met.

The genesis of this lawsuit initiated by Plaintiff Chestnut is a motor vehicle collision which

occurred on July 23, 2018. Compl. [#16-5] ¶ 4. Mr. Nardi was a passenger in a vehicle

driven by Defendant Samouel when they were rear-ended by a vehicle driven by Plaintiff

Chestnut. Mr. Nardi specifically states that he will “seek damages against both Plaintiff and

Defendant for all losses due to the injuries he received in this collision . . . .” Motion [#34]

at 2.   Thus, Mr. Nardi’s asserted right to relief for damages arises from the same

occurrence forming the basis of this lawsuit, i.e., the July 23, 2018 traffic accident.

        The Court also finds that the requirements of Fed. R. Civ. P. 20(a)(1)(B) are met.

The primary question of law or fact common to Plaintiff Chestnut and Mr. Nardi is the

determination of liability for the vehicle collision, i.e., whether Plaintiff Chestnut or

Defendant Samouel is liable for the accident. Motion [#34] at 2. Thus, both requirements

of Fed. R. Civ. P. 20(a)(1) for permissive joinder of a party as a plaintiff are met.

        Given that both minimum requirements are met, the Court has discretion whether

to permit the joinder. State Distrib., Inc. v. Glenmore Distill. Co., 738 F.2d 405, 416-17

                                               -2-
(10th Cir. 1984). The Court considers the following factors when deciding a permissive

joinder motion after the requirements of Rule 20(a)(1) are met:

       [T]he possible prejudice that may result to any of the parties in the litigation,
       the delay of the moving party in seeking an amendment to his pleadings, the
       motive that the moving party has in seeking such amendment, the closeness
       of the relationship between the new and the old parties, the effect of an
       amendment on the court’s jurisdiction, and the new party’s notice of the
       pending action.

MDM Grp. Assocs., Inc. v. Midgett Realty, Inc., No. 07-cv-02543-WDM-CBS, 2008 WL

2756926, *4 (D. Colo. July 14, 2008).

       Regarding the first factor, whether prejudice may result to any of the parties in the

litigation, Mr. Nardi asserts that “[t]he current parties would not be prejudiced” and that his

joinder would “achieve global economy” by allowing Plaintiff Chestnut and Defendant

Samouel to “only have to pay litigation costs once.” Motion [#34] at 2. Given the lack of

opposition to the Motion and a lack of anything in the record contradicting Mr. Nardi’s

statements, the Court finds that this factor weighs heavily in favor of permitting joinder.

       Regarding the second factor, the delay of the moving in party in seeking an

amendment to the pleadings, Mr. Nardi filed the present Motion [#34] less than two weeks

after the Scheduling Conference was held and well before the July 5, 2019 deadline for

joinder of parties and amendment of pleadings had passed. Thus, the Court finds that this

factor weighs heavily in favor of permitting joinder.

       Regarding the third factor, the closeness of the relationship between the new and

the old parties, Mr. Nardi was riding in a vehicle driven by Defendant Samouel when hit by

Plaintiff Chestnut, and proposed Defendant DP Power Inc. was allegedly Plaintiff

Chestnut’s employer at that time. Nardi Compl. [#34-1]. Thus, the Court finds that this


                                              -3-
factor weighs heavily in favor of permitting joinder.

       Regarding the fourth factor, the effect of an amendment on the Court’s jurisdiction,

“[t]he result of adding Mr. Nardi as a party is that the action will no longer have complete

diversity of parties due to the common citizenship of both Mr. Nardi and Ms. Samouel.”

Motion [#34] at 2. Thus, “[a]s there will no longer be complete diversity, the Court will lack

jurisdiction and will have to remand to state court.” Id. Typically, this factor would therefore

weigh heavily against permitting joinder. However, loss of jurisdiction is not an absolute

bar to permitting joinder under Rule 20(a)(1), unlike Rule 19(a)(1) concerning the required

joinder of a party. See Fed. R. Civ. P. 19(a)(1) (“A person who is subject to service of

process and whose joinder will not deprive the court of subject-matter jurisdiction must be

joined as a party if . . . .” (emphasis added)). Here, Mr. Nardi explicitly recognizes that

permitting his joinder will required remand to state court, from which this case was removed

on February 25, 2019. See Motion [#34] at 2; Notice of Removal [#1]. Defendant Samouel

is explicitly unopposed to the Motion [#34], see Response [#36], and Plaintiff Chestnut has

filed no opposition to the Motion [#34]. Given the recognition of the parties that this case

will need to be remanded should joinder be permitted, and the lack of opposition to that

outcome, the Court finds that this factor is neutral.

       Regarding the fifth factor, the new party’s notice of the pending action, if Plaintiff

Chestnut were indeed acting within the course and scope of his employment with DP

Power Inc. at the time of the collision, it would be surprising if DP Power Inc. had no notice

of the current lawsuit. See Nardi Compl. [#34-1] ¶ 8. However, there is no explicit

indication in the Motion [#34] or elsewhere on the docket that DP Power Inc. yet has actual

notice of Mr. Nardi’s proposed claim against the company. Thus, the Court finds that this

                                              -4-
factor weighs slightly against permitting joinder.

       The Court finds that the consideration of these factors weighs in favor of permitting

joinder of Mr. Nardi as a plaintiff in this action. Accordingly,

       IT IS HEREBY ORDERED that the Motion [#34] is GRANTED. The Clerk of Court

shall accept Mr. Nardi’s Complaint [#34-1] for docketing as of the date of this Order.

       In the District of Colorado, remand is considered a dispositive issue.             See

D.C.COLO.LCivR 72.3(a). Thus, before the undersigned can order remand, consent by

all parties must be obtained. Although Plaintiff Chestnut and Defendant Samouel have

consented to the exercise of jurisdiction by the undersigned for all proceedings in this

action, Mr. Nardi and DP Power Inc. have not yet indicated whether they consent or do not

consent. Accordingly,

       IT IS FURTHER ORDERED that Mr. Nardi and DP Power Inc. shall file the Consent-

Non-Consent Form [#11] no later than seven (7) days after DP Power Inc. enters its

appearance in this matter.

       IT IS FURTHER ORDERED that, no later than fourteen (14) days after DP Power

Inc. enters its appearance in this matter, Mr. Nardi (either individually or jointly with the

other parties in this case) shall file a motion to remand, indicating whether all parties agree

to the remand.

       Dated: August 8, 2019




                                              -5-
